Title: To George Washington from Captain James Morgan, 28 June 1778
From: Morgan, James
To: Washington, George


                    
                        Sir
                        South Amboy [N.J.] Jun 28th 1778Sunday afternoon
                    
                    Thes Comes to inform you that thare is three or four Ships now at the Huck I think Very ner the Shouer with repord, of forty Sale of Slups and Squeners Liing in the Hosshue I am in formed that thare is a grat maney flatbotom bots on the Est Side of Stat Island this morning I had aman in middeltown he in formed me thar was no Enmey thar yet on the South Side of the Island thare is But one armed Squener and Two Small Bots. The Wesels from The Hook Ceeps Passing and Repassin Very Much Sir i am your most Humble Sarvent
                    
                        James morgan Capt.
                    
                